Case 2:17-cv-02639-FMO-AGR Document 166 Filed 08/21/20 Page 1 of 5 Page ID #:882



 1
                                                                           JS-6
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10
11
12    CHARLES KELLER COOPER JR.,             )       NO. CV 17-2639-FMO (AGR)
                                             )
13              Plaintiff,                   )
                                             )       ORDER OF DISMISSAL
14                      v.                   )
                                             )
15    TOMS, et al.,                          )
                                             )
16              Defendants.                  )
                                             )
17                                           )

18
           I.   Procedural History
19
           On April 6, 2017, Plaintiff, proceeding pro se and in forma pauperis, filed a
20
     complaint under 42 U.S.C. § 1983. (Dkt. No. 1.) On May 24, 2018, Plaintiff filed
21
     a First Amended Complaint. (Dkt. No. 61.) Defendants are the Los Angeles
22
     County Sheriff’s Department, Sheriff McDonnell, Deputy Leonetti, Sergeant
23
     Thompson and Sergeant Brown.
24
           On March 28, 2019, this Court granted in part Defendants’ motion to
25
     dismiss the First Amended Complaint and dismissed, with leave to amend, the (a)
26
     Monell claims against the County and individual defendants in their official
27
28                                               1
Case 2:17-cv-02639-FMO-AGR Document 166 Filed 08/21/20 Page 2 of 5 Page ID #:883



 1   capacity; (b) the claims against Sheriff McDonnell in his individual capacity; and
 2   (c) the conspiracy claims against all defendants. (Dkt. No. 126.)
 3           On April 17, 2019, Plaintiff filed a Second Amended Complaint.1 (Dkt. No.
 4   128.)
 5           On August 9, 2019, the magistrate judge issued an order to show cause
 6   why the action should not be dismissed without prejudice based on Plaintiff’s
 7   failure to keep the court apprised of his current mailing address. (Dkt. No. 145.)
 8   The postal service had returned the court’s scheduling order as undeliverable.
 9   (Dkt. No. 143.) On September 13, 2019, the order to show cause was
10   discharged after Plaintiff filed a notice of change of address. (Dkt. No. 147.)
11           On March 24, 2020, Plaintiff filed a notice of change of address to
12   “homeless status” and listed a phone number. (Dkt. No. 161.)
13           On March 27, 2020, Defendants filed a motion for summary judgment but
14   was unable to serve Plaintiff. (Dkt. Nos. 162, 164.)
15           On August 10, 2020, Defendant filed an Inquiry and declaration. (Dkt. No.
16   165.) Defense counsel states that he left a voicemail message at the phone
17   number listed in Plaintiff’s last notice of change of address and received no
18   response. Without a phone number or physical address, defense counsel has no
19   way to contact Plaintiff. (Altura Decl. ¶¶ 3-5.)
20           II. Inability to Contact Plaintiff
21           Local Rule 41-6 requires that a Plaintiff proceeding pro se must keep the
22   Court apprised of the Plaintiff’s current address. In addition, Local Rule 41-6
23   provides that “the Court may dismiss the action with or without prejudice for want
24   of prosecution” if the Plaintiff fails to notify the Court in writing of Plaintiff’s current
25
26           1
             On April 23, 2019, Plaintiff participated in a settlement conference
     ordered in a different case, Cooper v. County of Los Angeles, CV 17-8335 FMO
27   (AGR) (C.D. Cal.) The cases did not settle. (Dkt. No. 97, CV 17-8335.)
28                                                  2
Case 2:17-cv-02639-FMO-AGR Document 166 Filed 08/21/20 Page 3 of 5 Page ID #:884



 1   address within 15 days after mail is returned as undeliverable by the Postal
 2   Service.
 3          Plaintiff has not responded to defense counsel’s attempt to reach him
 4   through the phone number Plaintiff listed in his most recent notice of change of
 5   address. Neither defense counsel nor the Court is currently able to contact
 6   Plaintiff.
 7          In determining whether to dismiss a case for failure to prosecute or failure
 8   to comply with court orders, a district court should consider five factors: (1) the
 9   public’s interest in expeditious resolution of litigation; (2) the court’s need to
10   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy
11   favoring the disposition of cases on their merits; and (5) the availability of less
12   drastic sanctions. See In re Eisen, 31 F.3d 1447, 1451 (9th Cir. 1994) (failure to
13   prosecute); Ferdik, 963 F.2d at 1260-61 (failure to comply with court orders).
14          The first two factors – the public’s interest in expeditious resolution of
15   litigation and the court’s need to manage its docket – weigh in favor of dismissal.
16   Plaintiff has failed to notify the court of his current mailing address and has
17   rendered it difficult if not impossible for the court or defense counsel to contact
18   him. Plaintiff’s conduct hinders the court’s ability to move this case toward
19   disposition.
20          The third factor – prejudice to defendants – weighs in favor of dismissal or
21   is at best neutral. A rebuttable presumption of prejudice to defendants arises
22   when there is a failure to prosecute diligently. Eisen, 31 F.3d at 1452-53. That
23   presumption may be rebutted when a plaintiff proffers an excuse for delay.
24   Although plaintiff claims that he is homeless, that does not prevent him from
25   receiving mail. The United States Post Office allows homeless persons to
26   receive mail via a post office box or through its “general delivery” service at the
27   individual’s local post office. (See “Is there Mail Service for the Homeless?” U.S.
28                                                 3
Case 2:17-cv-02639-FMO-AGR Document 166 Filed 08/21/20 Page 4 of 5 Page ID #:885



 1   Postal Service, available at https://faq.usps.com/s/article/is-there-mail-service-for-
 2   the-homeless) (last visited Aug. 20, 2020).2 Plaintiff does not explain why he has
 3   not attempted to arrange with the postal service to hold mail for him for pickup at
 4   one of its local post offices. In short, defense counsel’s inability to contact
 5   Plaintiff means that Defendant cannot litigate this case to conclusion.
 6         The fourth factor – public policy in favor of deciding cases on their merits –
 7   weighs against dismissal. It is, however, a plaintiff’s responsibility to move a case
 8   towards a disposition at a reasonable pace and to avoid dilatory tactics. See
 9   Morris v. Morgan Stanley Co., 942 F.2d 648, 652 (9th Cir. 1991). Plaintiff has not
10   discharged this responsibility. In these circumstances, the public policy favoring
11   resolution of disputes on the merits does not outweigh Plaintiff’s failure to notify
12   the court of a means by which the Court can contact him.
13         The fifth factor – availability of less drastic sanctions – weighs in favor of
14   dismissal, again because Plaintiff has failed to keep the court apprised of his
15   current address or other means of contacting him. See Carey v. King, 856 F.2d
16   1439, 1441 (9th Cir. 1988) (“It would be absurd to require the district court to hold
17   a case in abeyance indefinitely just because it is unable, through the plaintiff’s
18   own fault, to contact the plaintiff to determine if his reasons for not prosecuting his
19   lawsuit are reasonable or not.”).
20         Taking all of the above factors into account, dismissal for failure to
21   prosecute is appropriate. Absent a current address for Plaintiff or other means of
22   contacting him, there is nothing more the Court can do.
23         Accordingly, IT IS HEREBY ORDERED that:
24         1. All pending motions are denied as moot.
25
26         2
             The court takes judicial notice of this page from the U.S. Postal Service
     website. See El-Aheidab v. Citibank (S. Dak.), N.A., 2012 WL 506473, at *4 (N.D.
27   Cal. 2012) (taking judicial notice of USPS website).
28                                                4
Case 2:17-cv-02639-FMO-AGR Document 166 Filed 08/21/20 Page 5 of 5 Page ID #:886



 1         2. This action is dismissed without prejudice. See Link v. Wabash R.R.,
 2   370 U.S. 626, 629-30, 82 S. Ct. 1386, 8 L. Ed. 2d 734 (1962). This order is
 3   without prejudice to Plaintiff’s ability to file a motion to reopen the case within 30
 4   days after entry of this order. Failure to file a motion to reopen within 30 days of
 5   the filing of this Order shall result in the entry of judgment dismissing the case
 6   without prejudice.
 7         Dated this 21st day of August, 2020.
 8
 9
                                                           /S/
                                             _________________________________
10                                                  FERNANDO M. OLGUIN
                                               UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                5
